December 29, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, line 8, the term “deformable quadrilateral” is unclear and confusing.  The term “deformable” means “to spoil the form of”, “to alter the shape of by stress”, or “to become misshapen or changed in shape”. So, it is not understood when Applicant means by describing “first module” as “a deformable quadrilateral”.  Applicant needs to use a better descriptive term other than “deformable”.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a first module, mobile in rotation in a vertical plane comprising longitudinal elements configured to form a quadrilateral structure, the first module being articulated about at least one axis of rotation mounted on a fixed support; configured such that in the position of use at least two longitudinal elements are in surface contact blocking the rotation of the first module along at least one direction of rotation, a second module, mobile in rotation in the same vertical plane as the first module comprising a support leg configured to be in surface 

Remarks

Applicant further argues that:
“With specific reference to the term "deformable quadrilateral," Applicant asserts that the term is clear and not confusing. Per the New Oxford American Dictionary, "deformable" is an adjective meaning "distort the shape or form of." As applied to the present claim, the first module comprises longitudinal elements configured to form a deformable quadrilateral. Thus, the longitudinal elements, e.g., first longitudinal element 5 and second longitudinal element 6 in conjunction with rod 7 and fixed support 2, form a quadrilateral which is deformable from a storage position to a use position. Reference is made to Figures 1 and 2 of the instant application. Applicant believes that the further amendments to claim 1 clarify and render moot this rejection.”
However, the term “deformable” is usually if not always applied to a structure that undergoes plastic or elastic deformation especially in the seat and chair art.  Webster’s Dictionary defines the word “deformable” as “3.: to alter the shape of by stress” as well as “: to become misshapen or changed in shape”.  In the specification, Applicant describes “The first module comprises longitudinal elements 5-6, configured to form a deformable quadrilateral.” And later on in the specification, Applicant further describes “According to an embodiment presented in figure 3, the seat comprises two modules, mobile in rotation. The two modules are arranged symmetrically on either side of the first module. In this way, the support of the seat is by limiting the risks of deformation in torsion of the modules.”  Those two sentences in different parts of the specification completely contradict one another.  In one sentence, Applicant is describing the “longitudinal elements 5-6” as being “deformable” and then later on stating that they are formed to “(limit) the risks of deformation in torsion of the modules.”  The “longitudinal elements 5-6” do not appear to be deformed in any manner at all.  In Figures 1-3, their shape, cross section, and length are never altered, changed, nor do they become mis-shapened in any way.  Therefore, the description in the specification of “….by limiting the risks of deformation in torsion of the modules” is accurate.  However, the claim language and even the description in the specification of “The first module comprises longitudinal elements 5-6, configured to form a deformable quadrilateral” is misleading and not the acceptable terminology that would be used to describe the change in position of the “longitudinal elements 5-6” with respect to one another when moving from the “collapsed position”, as shown in Fig. 1, to “the position of use” as shown in Figures 2-3.  The “longitudinal elements 5-6” change position but they are not deformed at all.  In fact, the term “quadrilateral” is misleading since the term “quadrilateral” is defined as “a polygon of four sides” or “having four sides”.  The “longitudinal elements 5-6” only form 2 sides.  And even if Applicant considers the “connection rod 7” a side of the “quadrilateral”, it is only a third side because there is no “connection rod” connecting the bottom ends of the “longitudinal elements 5-6”.  Therefore the “longitudinal elements 5-6” either alone or with the “connection rod 7” do not form a “quadrilateral”.  Perhaps, Applicant should describe the connection between “longitudinal elements 5-6” and the “connection rod 7” using different terminology in both the specification and the claims.  In fact, Claim 1 would appear to be clear and allowable if .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636